Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150045073 A1 to Koo et al. (“Koo”) and further in view of US 20170099456 A1 to Tang et al. (“Tang”).
As to claim 1, Koo teaches a smart television, comprising: a display; and a controller; wherein the controller is configured to: display a first call interface in a full screen on a video layer during a video call between a smart television and another electronic device (¶0050, ¶0080-0083, a mobile communication terminal, such as a portable phone or a tablet PC, but also a wired telephone. The communication terminal 200 and other communication terminal 300 may be implemented as similar devices or different devices);  wherein the first call interface comprises at least one call window (i.e. video call video) (fig. 12, ¶0122) ; receive a selection on a small window switch control on the first call interface (Fig. 12), and generate an instruction for switching a full screen to a small window (Fig. 12, divide screen, change screen); and in response to the instruction for switching the full screen to the small window, cancel the first call interface (Fig. 12, end call, ¶0011, reject the call), Koo does not teach display a television interface before the video call on the video layer, and display a second call interface comprising the at least one call window on a first floating layer above the video layer to make the video 
As to claim 4, Koo and Tang teaches the smart television according to claim 1, wherein the controller comprises a first controller and a second controller, the second controller is connected with the display, and the first controller is connected with the display through the second controller; the second controller is configured to receive the selection on the small window switch control on the first call interface, and generate the instruction for switching the full screen to the small window (Fig. 12); and the second controller is further configured to: determine a location of an application corresponding to the television interface before the video call (Tang, ¶0033); when the application corresponding to the television interface before the video call is in the first controller, display the second call interface comprising the at least one call window on the first floating layer above the video layer to make the video call, and display the television interface before the video call on the video layer received from the first controller; and when the application corresponding to the television interface before the video call is in the second controller, display the second call interface comprising the at least one call window on the first floating layer above the video layer to make the video call, and invoke the application 
As to claim 5, Koo and Tang teaches the smart television according to claim 4, wherein the second controller is further configured to: transmit an event associated with the television interface before initiating the video call to the first controller, to make the first controller transmit the television interface before the video call to the second controller; receive the television interface before the video call; and display the television interface before the video call on the video layer (Koo, ¶0058-0063).
As to claim 6, Koo and Tang teaches the smart television according to claim 1, wherein a size of the call window on the second call interface is smaller than a size of the call window on the first call interface (Fig. 3, Fig. 11, two windows one larger one smaller).
As to claim 7, Koo and Tang teaches the smart television according to claim 1, wherein the controller is further configured to: while a first video is being played on the video layer, in response to a call invitation message, display a call invitation interface on the floating layer above the video layer; wherein the call invitation interface comprises an invitation accepting control and an invitation declining control; receive a user's selection on the invitation accepting control; display the video call on the first call interface in the full screen (Koo, Fig. 11, a call invitation, and a user is able to select to pick up or not).
As to claim 8, Koo and Tang teaches the smart television according to claim 7, wherein the first call interface comprises: a first video call window arranged on the video layer and used for displaying image data of the video call, and a switch control arranged on the floating layer; wherein the switch control comprises the small window switch control and is configured to be invisible to the user under a predefined condition; wherein the controller is further configured to: receive a user's selection on the small window switch control; and control to cancel the first call interface, display the image data of the video call in the second video call window of the second call interface on the floating layer, and continue to play the first video on the video layer; wherein a position except for a region of the second video call window on the second call interface is set to be transparent (Tang, ¶0233, ¶0234).
As to claim 9, see the rejection of claim 1.
As to claim 12, see the rejection of claim  4.
As to claim 13, see the rejection of claim  5.
As to claim 14, see the rejection of claim 6.
As to claim 15, see the rejection of claim 7.
As to claim 16, see the rejection of claim 8.
As to claim 17,  Koo and Tang teaches the smart television according to claim 1, wherein the controller is further configured to: in response to the instruction for switching the full screen to the small screen, start the first floating layer to draw the second call interface, cancel output of call video data on the video layer, and cause the call video data on the video layer to output to the at least one call window on the first floating layer, wherein the second call interface is configured to have same number of call windows as the first call interface (Koo, Fig. 11 and Fig. 12, ¶0073, a second user command to reject the call, the controller 140 may operate not to connect the phone call. Specifically, if the user inputs the second user command, the controller 140 may transmit a signal that corresponds to the second user command to the communication terminal 200 through the communicator 110. In this case, the communication terminal 200, which has received the signal that corresponds to the second user command, may transmit a signal for rejecting communication with the other communication terminal 300 to the other communication terminal ).
As to claim 18, see the rejection of claim 17

Claims 2, 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo and Tang as applied to claims 1 and 9  above, and further in view of US 9363472 B2 to Rowe et al. (“Rowe”).

As to claim 2, Koo and Tang teaches the smart television according to claim 1, wherein the controller is further configured to: in response to the second call interface being currently displayed, cancel the second call interface displayed currently and the television interface before the video call, and display the first call interface on the video layer (Koo, ¶0057, Fig. 12, end call, ¶0011, reject the call). Koo and Tang do not teach a preset key value from a remote controller.  Rowe teaches a preset key value from a remote controller (Fig. 6). ).  In view of the teachings of Rowe, it would have been obvious before the effective filing date of the invention to modify the teachings of Koo and Tang.  The suggestion/motivation would be to ease the users video call experience.
As to claim 3, Koo, Tang and Rowe teaches the smart television according to claim 2, wherein the controller is further configured to: receive the preset key value from the remote controller; in response to the second call interface being not currently displayed, generate an interface corresponding to the preset key value (Rowe, Fig. 6).
As to claim 10, see the rejection of claim 2.
As to claim 11, see the rejection of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421